DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group III, claims 5-9, in the reply filed on 12/09/2020 is acknowledged.  The traversal is on the ground(s) that the Examiner did not interpret the claims in light of the Specification; however, since Applicant did not specifically point out which limitation was incorrectly interpreted, this argument is merely a general allegation and is therefore not persuasive.
With regard to applicant’s allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations rely on the unsupported assumption that the search and the examination of both inventions would be coextensive. However, the issues raised in the examination of apparatus claims are divergent from those raised in the examination of process claims. Further, while there may be some overlap in the searches of the two inventions, there is not reason to believe that the searches would be identical. Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is proper.
Applicant’s arguments with respect to the species requirement are persuasive; therefore, the election of species requirement is hereby withdrawn. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “having an air permeable” is indefinite. It isn’t clear what “an air permeable” is. 
Regarding claim 5, the limitation “from one surface side to other surface side” is unclear and indefinite.  “[O]ther surface side” also lacks antecedent basis in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada USPA 2016/0256583 A1.
Regarding claims 5 and 9, Yamada discloses a deodorizing filter medium (Abstract), comprising a sheet-shaped base comprising a fiber (paragraph 66) and a deodorant-containing part joined to a surface of the fiber (paragraph 66), the deodorizing filter medium having an air permeable from one surface side to other surface side (paragraph 1), wherein the deodorant-containing part comprises an acid salt of an aminoguanidine (paragraph 43), an inorganic carrier carrying the acid salt of the aminoguanidine (paragraph 43), an adhesive resin (paragraph 55), and a surfactant (paragraph 75), a 
Regarding claim 6, Yamada discloses that a content ratio of the acid salt of the aminoguanidine is in a range of 1% to 50% by mass based on the base (paragraph 76). 
Regarding claim 7, Yamada discloses an air permeability in a range of 10 to 500 cm.sup.3/(cm.sup.2s) (Abstract). 

Claims 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirukawa USPA 2010/0297053 A1.
Regarding claims 5 and 9, Hirukawa discloses a deodorizing filter medium (paragraph 15), comprising a sheet-shaped base comprising a fiber (paragraph 16) and a deodorant-containing part joined to a surface of the fiber (paragraphs 16 and 57), the deodorizing filter medium having an air permeable from one surface side to other surface side (paragraph 108), wherein the deodorant-containing part comprises an acid salt of an aminoguanidine (paragraph 15), an inorganic carrier carrying the acid salt of the aminoguanidine (Abstract: inorganic powder), an adhesive resin (paragraph 91), and a surfactant (paragraph 80), a content of the acid salt of the aminoguanidine is 15 parts or more by mass based on 100 parts by mass of a content of the inorganic carrier (paragraph 90), and the surfactant is at least one selected from the group consisting of an anionic surfactant and a nonionic surfactant (paragraph 80). 
Regarding claim 6, Hirukawa discloses that a content ratio of the acid salt of the aminoguanidine is in a range of 1% to 50% by mass based on the base (paragraph 90). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada USPA 2016/0256583 A1.
Yamada is relied upon as above.
Regarding claims 5-7 and 9, in the alternative, if the surfactant of Yamada is not necessarily either anionic or nonionic, it nevertheless would have been obvious to one having ordinary skill in the art to have the surfactant be either of these well-known surfactants, as is generally well-known in the art (see, for example, USPA 2010/0297053 paragraph 80). MPEP 2144.03 (A-E). Furthermore, in the alternative, if Yamada does not explicitly disclose the content ratios, it nevertheless would have been obvious to optimize the various content ratios since the content ratios are considered to be general conditions that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal filtration. MPEP 2144.05.
Regarding claim 8, Yamada does not explicitly disclose a carrying member. However, the use of a carrying member, such as a frame, to support such a filter is well-known in the art and it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to include such a carrying member to support the filter of Yamada. MPEP 2144.03 (A-E). 

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirukawa USPA 2010/0297053 A1.
Hirukawa is relied upon as above.
Regarding claims 5, 6 and 9, in the alternative, if Hirukawa does not explicitly disclose the content ratios, it nevertheless would have been obvious to optimize the various content ratios since the content ratios are considered to be general conditions that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal filtration. MPEP 2144.05.
Regarding claim 7, Hirukawa does not explicitly disclose an air permeability in a range of 10 to 500 cm.sup.3/(cm.sup.2s). However, absent a proper showing of criticality or unexpected results, the air permeability is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal air filtration. MPEP 2144.05.
Regarding claim 8, Hirukawa does not explicitly disclose a carrying member. However, the use of a carrying member, such as a frame, to support such a filter is well-known in the art and it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to include such a carrying member to support the filter of Yamada. MPEP 2144.03 (A-E). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776